DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Waldern et al. (US Pub. No. 2004/0108971 A1) discloses a display system (i.e. apparatus illustrated in Figure 28) for presenting three-dimensional images (i.e. stereoscopic images; page 12, paragraph 0171, lines 1-2), the display system comprising: a projection unit (i.e. image generator; Figure 28, element 1071) comprising one or more projection subassemblies (Figure 28, element 1072), wherein each of the one or more projection subassemblies (Figure 28, element 1072) comprises an array of point-like light sources (i.e. array of LEDs/lasers; page 12, paragraph 0170, line 6), a spatial light modulator (i.e. dynamic optical device [Figure 28, element 1070]; page 3, 
Regarding claim 18, Waldern et al. (US Pub. No. 2004/0108971 A1) discloses a projection unit (i.e. image generator; Figure 28, element 1071) comprising: one or more projection subassemblies (Figure 28, element 1072), wherein each of the one or more projection subassemblies (Figure 28, element 1072) comprises: an array of point-like light sources (i.e. array of LEDs/lasers; page 12, paragraph 0170, line 6); at least one spatial light modulator (i.e. dynamic optical device [Figure 28, element 1070]; page 3, paragraph 0055, lines 1-2); and a controller (i.e. control means; page 3, paragraph 0051, lines 5-13); and a processor (Figure 28, element 1076) configured to: process three-
Regarding claim 20, Waldern et al. (US Pub. No. 2004/0108971 A1) discloses a method for presenting three-dimensional images (i.e. stereoscopic images; page 12, paragraph 0171, lines 1-2), the method being implemented by a projection unit (i.e. image generator; Figure 28, element 1071), the method comprising: processing three-dimensional data pertaining to a scene to generate image data of a given three-dimensional image (i.e. the apparatus is adapted for stereoscopic images; page 12, paragraph 0171, lines 1-2); and displaying the given three-dimensional image (i.e. stereoscopic image),via one or more projection subassemblies (Figure 28, element 1072) of the projection unit (i.e. image generator; Figure 28, element 1071), each of the one or more projection subassemblies (Figure 28, element 1072) comprising an array of point-like light sources (i.e. array of LEDs/lasers; page 12, paragraph 0170, line 6), at least one spatial light modulator (i.e. dynamic optical device [Figure 28, element 1070]; 
Regarding claims 2-17, 19 and 21, the claims are allowable based on their dependence from allowable claims 1, 18 and 20 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. No. 2013/0181895 A1) discloses an autostereoscopic 3D image display device using time division is provided. The image display device includes a backlight, an image display panel, a controller, and a viewer position tracking system. The backlight includes a plurality of line sources which are disposed at certain intervals. 
Cossairt et al. (US Pub. No. 2005/0213182 A1) teaches a spatial light modulator, a scanning optical component configured to direct light from the spatial light modulator along a plurality of different paths, a projection optical assembly including a plurality of projection lens modules corresponding to the plurality of different paths, wherein each projection lens module is configured to receive light from the spatial light modulator directed along the corresponding path and projects an image of the spatial light modulator to a common image space.
Osmanis (US Patent No. 10,701,326 B1) shows an image display system including an image source for producing an image. The image source includes a plurality of display units arranged in an array and each display unit is configured to emit collimated light for producing a pixel of the image. The image display system includes a volumetric display module including a plurality of optical diffuser elements arranged in a stack. Furthermore, an optical diffuser element of the plurality of optical diffuser elements is maintained in a first state or a second state. The image display system includes a controller operatively coupled to each of the image source and the volumetric display module. The controller is configured to control an optical diffuser element to 
Lee et al. (US Pub. No. 2008/0042924 A1) discloses a stereo-image displaying apparatus including a light-source module and an image displaying device. The light-source module has at least one light-emitting block. A light-source driving unit is coupled with the light-source module and the image displaying device. The light-emitting block is driven by the light-source driving unit to synchronously emit a light according to a displaying frequency of the image displaying device with a reduced light-emitting duty cycle. The cross-talk between stereo images is reduced by using the light emitted from the light-source module, synchronously associating with the image displaying device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
01/10/2022